Hill, C. J.
1. An admission by the defendant that he had sold intoxicating liquors, without identifying the time and place of the sale, can only be considered as an inculpatory admission, and, as such, does not require a charge to the jury on the law of confessions as laid down in the Penal Code, §§1005, 1006. Ransom v. State, 2 Ga. App. 826 (59 S. E. 101).
2. The admission of irrelevant or hearsay testimony which does not relate to the defendant and can not harm him is ordinarily not ground for reversal.
"3. The evidence in support of the verdict is very weak and barely discernible to judicial scrutiny. But there is some evidence, and the jury and the trial judge thought it sufficient. This court has no discretion in the matter. Judgment affirmed.